Citation Nr: 0603888	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse






INTRODUCTION

The veteran had active military service from December 1968 to 
July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO).  A September 1999 rating decision granted the 
veteran service connection for PTSD and rated this disorder 
as 10 percent disabling, effective from June 15, 1999.  An RO 
rating action in December 1999 increased the disability 
evaluation for the veteran's service-connected PTSD from 10 
percent to 30 percent disabling and found that clear and 
unmistakable error existed in the prior rating decision 
concerning the effective date of the grant of service 
connection for this disorder and established the effective 
date as May 28, 1999.

In April 2003, the veteran filed a motion for reconsideration 
of the March 2003 Board decision that denied a higher initial 
evaluation in excess of 30 percent for PTSD and denied an 
effective date earlier than May 28, 1999 for establishing 
service connection and eligibility for compensation for PTSD.  
In a June 2003 letter, a Deputy Vice Chairman of the Board 
indicated that the March 2003 Board decision would be vacated 
insofar as it had denied an increased evaluation for PTSD.  
The letter also stated that the March 2003 Board decision 
insofar as it denied an increased evaluation for PTSD would 
be replaced by another separate decision.  Reconsideration of 
the decision regarding an effective date earlier than May 28, 
1999 for establishing service connection and eligibility for 
compensation for PTSD was denied.  

This appeal, which is the follow-up to the earlier Vacutur 
action, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the veteran's reconsideration motion in April 2003, the 
veteran submitted a December 2002 statement from a VA doctor 
and social worker that indicates that the veteran was unable 
to function in the workplace.  This statement was not 
included in the veteran's claims folder at the time of the 
March 2003 decision.  Also submitted at that time was a copy 
of a January 2003 rating decision where the RO lists that 
they considered (on an unrelated issue) VA medical records 
from January 2002 to October 2002.  Here again, these records 
were not included in the claims folder at the time of the 
earlier decision.  Since the record indicates that the 
veteran seeks medical care at the VA on a regular basis, 
there undoubtedly is additional records which have not been 
associated with the file.  Also, the veteran has indicated 
that his condition has deteriorated over the last several 
years.  Accordingly, another psychiatric examination is 
appropriate.

Accordingly, this matter is REMANDED to the RO for the 
following:

1. The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2. The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for his psychiatric disorder 
since 2002. The RO should then request 
all pertinent medical records from these 
medical providers, if not already of 
record.

3.  When the above development has been 
completed and any available evidence 
identified by the appellant has been 
obtained, the entire claims file must be 
made available and reviewed by an 
appropriate VA examiner. The veteran 
should then be accorded a VA psychiatric 
examination in order to determine the 
nature and extent of the service-
connected psychiatric disorder. The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be 
present, referring to the Rating Schedule 
found at 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with which 
disorder, and then which disorders are 
part of or caused by PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, the 
examiner should so specify.  The examiner 
should describe how the symptoms of the 
service- connected psychiatric disorder 
affect the veteran's social and 
industrial capacity.

All necessary and indicated special 
studies or tests should be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the examiner includes a 
definition of the numerical code 
assigned.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994). 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2004).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


